DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 5,887,186), hereinafter referred to as Nakanishi in view of Li et al. (US 2018/0046914), hereinafter referred to as Li. 

Referring to claim 1, Nakanishi teaches, as claimed, a method for performing parallel computation in a parallel computation system comprising plural computation nodes, comprising: a first step for distributing respective first-level small pieces of data, that are formed by dividing data, to the respective computation nodes in the plural computation nodes (i.e.-first transfer step for transferring 4 portions of divided matrix data – C1 to C4 – to their respective processors PE1 to PE8, col.7, lines 16-18 and 34-37); a third step for transferring, in parallel, the respective second-level small pieces of data from the first group of computation nodes to a group of relay nodes which is a subset of the plural computation nodes(i.e.-second/other parallel transfer step of data of n processor, transferred in the first transfer step, to another processor amongst PE1 to PE8, col. 7, lines 37-39); a fourth step for transferring (i.e.-next/third transfer step, col. 7, lines 46-48), in parallel, the transferred second-level small pieces of data from the group of relay nodes to a second group of computation nodes which includes at least one computation node in the plural computation nodes; and (i.e.-transferring portion C2 of the divided matrix, from PE2 to PE6, in parallel, col. 7, lines 46-49); and a fifth step for reconstructing, in the second group of computation nodes, the first-level small pieces of data by using the second-level small pieces of data transferred from the group of relay nodes (i.e.-restoring the divided block of data back into their original arrangement, col. 11, lines 43-47). 
However, Nakanishi does not teach a second step for further dividing, in a first group of computation nodes which includes at least one computation node in the plural computation nodes, the first-level small pieces of data into second-level small pieces of data. 
On the other hand, Li discloses distributed parallel information processing system comprised of a method for dividing at least one of plurality of matrices into plurality of submatrices (page 3, ¶51, lines 5-7 and page 8, ¶205-¶208).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Nakanishi and incorporate the step of for further dividing, in a first group of computation nodes which includes at least one computation node in the plural computation nodes, the first-level small pieces of data into second-level small pieces of data, as taught by Li. The motivation for doing so would have been to further divide any dense matrix into a plurality of submatrices to carryout matrix operations with balanced computation time.  

As to claim 2, the modified Nakanishi teaches the parallel computation method according to claim 1 further comprising a sixth step for performing a part of the parallel computation by using the reconstructed first-level small pieces of data (col. 11, lines 44-47 and 50-52). 

As to claim 3, the modified Nakanishi teaches the parallel computation method according to claim 1 wherein, in the parallel transfer from the first group of computation nodes in the third step, the first group of computation nodes transfer, in parallel, the respective second-level small pieces of data, in such a manner that all usable communication links between the first group of computation nodes and the group of relay nodes are used (col. 4, lines 47-53). 

As to claim 4, the modified Nakanishi teaches the parallel computation method according to claim 1, wherein, in the parallel transfer to the second group of computation nodes in the fourth step, the group of relay nodes transfer, in parallel, the respective second-level small pieces of data, in such a manner that all usable communication links between the group of relay nodes and the second group of computation nodes are used (col. 4, lines 47-53).

As to claim 5, the modified Nakanishi teaches the parallel computation method according to claim 1, wherein each of the computation nodes comprises plural communication ports; and data communication from the first group of computation nodes to the group of relay nodes in the third step or data communication from the group of relay nodes to the second group of computation nodes in the fourth step is performed via the plural communication ports (col. 3, lines 62-64 and col. 4, lines 47-50). 

As to claim 6, the modified Nakanishi teaches the parallel computation method according to claim 1, wherein the plural computation nodes are logically full-mesh connected (see fig. 3). 

As to claim 7, the modified Nakanishi in view of Li teaches the parallel computation method according to claim 1, wherein the parallel computation is matrix operation (col. 7, lines 1-7); the data is data representing a matrix (col. 7, lines 12-18); and the first-level small pieces of data are data representing submatrices formed by dividing the matrix along a row direction and a column direction (see Li, page 8, ¶208). 

As to claim 8, the modified Nakanishi in view of Li innately teaches the parallel computation method according to claim 7, wherein the submatrices are submatrices formed by dividing the matrix into N pieces (provided that N is the number of computation nodes); and the second-level small pieces of data are data formed by further dividing the submatrix into N pieces (see Li, page 8, ¶210 and ¶211). 
As to claim 9, the modified Nakanishi teaches the parallel computation method according to claim 7 wherein the matrix operation is computation of a product of matrices (col. 3, lines 30-35 and col. 6, lines 61-67). 

Referring to claim 10,  the claim is substantially the same as claim 1, hence the rejection of claim 1 is applied accordingly.

Referring to claim 11,  the claim is substantially the same as claim 1, hence the rejection of claim 1 is applied accordingly.

Referring to claim 12-14,  the claim are substantially the same as claims 1 and 6, hence the rejection of claims 1 and 6 is applied accordingly.

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takemoto et al. (2018/0181444), Archer et al. (US 8,578,132), Jia et al. (US 2007/0174558), Mizutani et al. (2020/0092196) and Liu et al. (US 2020/0057652) do teach distributed parallel computing system configured to carryout various matrix operations by dividing matrices into submatrices.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIAS MAMO/
Primary Examiner, Art Unit 2184